Citation Nr: 0429502	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
myositis.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spine degenerative disc disease with radiculitis.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for right shoulder myositis and denied entitlement 
to a rating in excess of 10 percent for a low back disorder.  
In a January 2003 rating decision the RO granted entitlement 
to an increased 20 percent disability rating for lumbar spine 
degenerative disc disease with radiculitis.

The Board notes that in August 2002 the RO denied the 
veteran's claim for entitlement to an annual clothing 
allowance.  In correspondence dated in February 2003 the 
veteran expressed disagreement with that determination.  As 
this matter has not been properly addressed in a statement of 
the case, it must be remanded for appropriate development.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his service connection and 
increased rating claims by correspondence dated in November 
2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends he sustained a right 
shoulder dislocation during active service.  Service medical 
records show that a March 1978 examination revealed winging 
of the right scapula, but are negative for any other 
complaint, treatment, or diagnosis of a right shoulder 
disorder.  VA examination in May 2002 included a diagnosis of 
chronic right shoulder myositis without opinion as to 
etiology.  Therefore, the Board finds an additional medical 
opinion is required prior to appellate review.

The Board also notes that during the course of this appeal 
the regulations for rating disabilities of the spine were 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  As the RO has not considered the 
veteran's increased rating claim in light of the amended 
rating criteria effective September 26, 2003, the Board finds 
the matter must be remanded for additional development.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 
(Apr. 10, 2000).

In addition, as a statement of the case has not been issued 
from the veteran's disagreement with the August 2002 denial 
of entitlement to an annual clothing allowance additional 
development as to this matter is also required.  Manlincon, 
12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an annual clothing allowance.  The 
veteran and his representative should be 
apprised that to perfect the appeal on 
this issue for Board review, he must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

2.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
his right shoulder myositis was incurred 
in or aggravated by active service.  The 
examiner should be notified that a 
service medical examination in March 1978 
revealed winging of the right scapula.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
The issue of entitlement to a rating 
excess of 20 percent for lumbar spine 
degenerative disc disease with 
radiculitis must be re-adjudicated in 
light of the amended regulations for 
rating disabilities of the spine 
effective September 26, 2003.  See 
68 Fed. Reg. 51454 (Aug. 27, 2003).  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



